Cooper, J.,
delivered the opinion of the court.
Neither the open policy of insurance held by the appellants in Vicksburg, nor that held by the appellees in St. Louis, appears in the record, and because of their absence, we cannot know whether the insurance in St. Louis was operative, or was annulled by reason of a pre-existing policy held by the consignees. Admitting, however, all that counsel for the appellants claim, i.e., that the insurance'in St. Louis was can-celled by the company there because of the declaration by the appellees that the' goods were covered by the policy of the appellants, it is yet true, that whether such cancellation impaired the right of the appellants to recover on the policy depends upon the existence or non-existence of prior insurance held by them. If, in fact, there was no prior insurance which invalidated that effected by the consignors, the cancellation of the policy by the insurers in St. Louis, after the loss of the goods, could not defeat an action by appellants on the policy. If, on the other hand, the insurance in St. Louis cannot be resorted by the appellants for indemnity, it is be*828cause of prior insurance effected by them, and not because of auy act done by the appellees. In other words, so far as the record shows, the appellants have now a valid existing con tract of insurance which was made for them by the appellees in St. Louis. If this policy ever was operative, it still so continues ; if it is not, it is because it never was. If it never was effective, it is not because of any act or default of the appellees, but by reason of the prior existence of appellants’ own home policy, the existence and effect of which they knew when they received the bill of lading from their consignors.
The case stands justas it would have stood if the consignors had communicated all the facts of which the consignees had knowledge. If this had been done, it could not now be argued that they had been mislead to their injury. If they had a valid prior policy, the existence of which prevented the consignors from making another valid contract of insurance, it was their own folly to surrender it upon the receipt of information that such other insurance had been effected, which they knew was not and could not be operative. If they did not, in fact, have such policy, they can obtain indemnity by resorting to the policy secured for them by the consignors in St. Louis, which the insurers have attempted to cancel under a mistake of fact.
The judgment is affirmed.